Case 1:20-cv-01634-SKC Document 1 Filed 06/05/20 USDC Colorado Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Vivos Therapeutics, Inc.,

               Plaintiff,

       v.

Ortho-Tain, Inc.,

               Defendant.


                                         COMPLAINT

       Plaintiff Vivos Therapeutics, Inc. (“Vivos”) brings the following Complaint against

Defendant Ortho-Tain, Inc. (“Ortho-Tain” or “Defendant”) due to Ortho-Tain’s defamatory

statements and intentional interference with Vivos’s business relationships, and states as follows:

                                       INTRODUCTION

       1.      Defendant Ortho-Tain, a direct competitor of Vivos, has made and continues to

make false, threatening, and defamatory statements about Vivos to Vivos’s business affiliate in

an apparent attempt to mitigate Defendant’s recent loss of market share to Vivos.

       2.      Defendant’s statements have interfered with Vivos’s business relationship and

contracts, causing Vivos harm to its reputation, loss of goodwill, and monetary damages.

       3.      Vivos seeks permanent injunctive relief to prevent Defendant’s continued illegal

defamatory statements and interference with Vivos’s business relationships.

       4.      Vivos further seeks declaratory relief to refute Defendant’s false allegations, as

well as monetary damages to compensate Vivos for harm caused by Defendant.
Case 1:20-cv-01634-SKC Document 1 Filed 06/05/20 USDC Colorado Page 2 of 10




                                            PARTIES

        5.      Plaintiff, Vivos Therapeutics, Inc., is a Wyoming corporation, with its principal

place of business in Colorado.

        6.      Defendant, Ortho-Tain, Inc., is a Puerto Rico corporation with its principal place

of business in Puerto Rico.

                                 JURISDICTION AND VENUE

        7.      This Court has subject matter jurisdiction over this matter under 28 U.S.C. § 1332

because there is complete diversity between the parties and the amount in controversy exceeds

$75,000. This Court also has subject matter jurisdiction over this matter under 28 U.S.C. § 1331

and 28 U.S.C. §§ 2201–02 because Vivos seeks declaratory relief related to a federal question.

        8.      Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events or omissions giving rise to Vivos’s claims occurred in Colorado.

        9.      This Court has personal jurisdiction over Defendant Ortho-Tain because

Defendant regularly conducts business in Colorado, advertises in Colorado, has business

operations in Colorado, works with affiliates in Colorado, and caused harm to Vivos in Colorado

in the instant dispute.

                                  FACTUAL ALLEGATIONS

        10.     Vivos is a medical device technology company focused on the development and

commercialization of innovative solutions for patients with sleep-disordered breathing, including

obstructive sleep apnea. Vivos develops and markets a number of specially designed, customized

and pre-formed oral appliances, which are integrated into a patient-specific, multi-disciplinary

clinical protocol used by trained dental and medical providers.




                                                2
Case 1:20-cv-01634-SKC Document 1 Filed 06/05/20 USDC Colorado Page 3 of 10




       11.    Vivos has an ongoing business relationship and contracts with Benco Dental

Supply Co. (“Benco”). As part of that business relationship, Vivos supplies Benco with Vivos

products.

       12.    In addition, Benco provides promotional services to Vivos. Under this

arrangement, Benco organizes continuing education conferences for dental professionals and

hosts Vivos speakers at those conferences.

       13.    Defendant, Ortho-Tain, is a direct competitor of Vivos. Like Vivos, Defendant

markets and sells oral appliances to be used by dental and medical providers to treat various

conditions.

       14.    Defendant recently lost significant market share to Vivos because of Vivos’s

superior products.

       15.    In an apparent attempt to improperly monitor and interfere with Vivos’s business,

Defendant has engaged in acts of corporate espionage of Vivos, including sending agents to

monitor Vivos presentations.

       16.    In the spring of 2020, Defendant and its agents sent a series of written

communications to Benco regarding Vivos presentations at Benco conferences.

       17.    Defendant’s written communications incorrectly allege that Vivos made

knowingly false misrepresentations at the conferences, that Vivos attempted to “pawn off” Vivos

products as Defendant products, and that Vivos interfered with Defendant’s contracts with dental

providers.

       18.    Defendant’s written communications falsely allege that Vivos violated state and

federal law, including the Lanham Act.



                                               3
Case 1:20-cv-01634-SKC Document 1 Filed 06/05/20 USDC Colorado Page 4 of 10




       19.        Defendant’s written communications disparage and mischaracterize Vivos’s

products, professional reputation, and intellectual property.

       20.        The written communications improperly threaten Benco and seek to persuade

Benco to end its business relationship with Vivos.

       21.        Upon information and belief, Defendant made similar statements to Benco in oral

communications with Benco representatives.

       22.        Defendant made the above statements with knowledge of their falsity, and with

intent to disrupt Vivos’s known business relationship and contracts with Benco.

       23.        Defendant’s statements have adversely affected and significantly damaged

Vivos’s business relationship with Benco and made Vivos’s performance under its contracts with

Benco more difficult.

       24.        The statements have further harmed Vivos’s professional reputation and caused

loss of Vivos’s goodwill.

       25.        Vivos requires a permanent injunction preventing Defendant’s defamation and

continued illegal and improper interference with Vivos’s relationship with Benco.

                                             COUNT 1

                                            Libel Per Se

       26.        Vivos realleges and incorporates all prior paragraphs of this Complaint as if

alleged herein.

       27.        Defendant and/or its agents, at Defendant’s direction, authored multiple written

statements containing false and misleading information about Vivos. These false and misleading

written statements include, inter alia:



                                                  4
Case 1:20-cv-01634-SKC Document 1 Filed 06/05/20 USDC Colorado Page 5 of 10




             a. false allegations that Vivos violated federal and state law, including the Lanham

                Act;

             b. incorrect assertions that Vivos made knowingly false misrepresentations at Benco

                conferences, that Vivos attempted to “pawn off” Vivos products as Defendant

                products, and that Vivos interfered with Defendant’s contracts with dental

                professionals;

             c. improper    disparagement    and       mischaracterizations   of   Vivos’s   products,

                professional reputation, and intellectual property;

             d. improper threats to Benco predicated on the above statements.

       28.      Defendant’s false and misleading statements imputed to Vivos conduct that would

adversely affect Vivos’s business, profession, and reputation.

       29.      Defendant communicated these written statements to Benco and were understood

by Benco.

       30.      Vivos has a business relationship and contracts with Benco.

       31.      Defendant is aware of this relationship.

       32.      Defendant knew or should have known that its statements to Benco were false

and/or misleading and that they imputed to Vivos conduct that would adversely affect Vivos’s

business, profession, and reputation.

       33.      Defendant’s conduct has caused Vivos harm in the form of injury to Vivos’s

reputation, and loss of goodwill.

       34.      Defendant’s actions have damaged Vivos in an amount to be determined at trial.




                                                   5
Case 1:20-cv-01634-SKC Document 1 Filed 06/05/20 USDC Colorado Page 6 of 10




                                               COUNT 2

                                            Slander Per Se

         35.      Vivos realleges and incorporates all prior paragraphs of this Complaint as if

alleged herein.

         36.      Upon information and belief, Defendant and/or its agents, at Defendant’s

direction, made oral statements containing false and misleading information about Vivos. These

false and misleading statements included, inter alia:

               a. false allegations that Vivos violated federal and state law, including the Lanham

                  Act;

               b. incorrect assertions that Vivos made knowingly false misrepresentations at Benco

                  conferences, that Vivos attempted to “pawn off” Vivos products as Defendant

                  products, and that Vivos interfered with Defendant’s contracts with dental

                  professionals;

               c. improper    disparagement    and       mischaracterizations   of   Vivos’s   products,

                  professional reputation, and intellectual property;

               d. improper threats to Benco predicated on the above statements.

         37.      Defendant’s false and misleading oral statements imputed to Vivos conduct that

would adversely affect Vivos’s business, profession, and reputation.

         38.      Defendant communicated these statements to Benco and were understood by

Benco.

         39.      Vivos has a business relationship and contracts with Benco.

         40.      Defendant is aware of this relationship.



                                                     6
Case 1:20-cv-01634-SKC Document 1 Filed 06/05/20 USDC Colorado Page 7 of 10




       41.     Defendant knew or should have known that its statements to Benco were false

and/or misleading and that they imputed to Vivos conduct that would adversely affect Vivos’s

business, profession, and reputation.

       42.     Defendant’s conduct has caused Vivos harm in the form of injury to Vivos’s

reputation, and loss of goodwill.

       43.     Defendant’s actions have damaged Vivos in an amount to be determined at trial

                                            COUNT 3

                  Intentional Interference with Contract/Business Relations

       44.     Vivos realleges and incorporates all prior paragraphs as if alleged herein.

       45.     Vivos has an existing business relationship and contracts with Benco.

       46.     Defendant knew that Vivos has contracts and business relations contracts Benco.

       47.     Defendant intentionally interfered with Vivos’s business relationship and

contracts with Benco by repeatedly communicating to Benco false, misleading, and disparaging

allegations about Vivos and by making threats against Benco on the basis of these allegations.

       48.     Defendant’s interference was improper because it was based on false, misleading,

and threatening statements and motivated by a desire to punish Vivos for its recent success in the

industry.

       49.     Defendant’s actions have made Vivos’s performance under its contracts with

Benco more difficult.

       50.     Defendant’s interference has caused Vivos loss of goodwill with Benco and harm

to Vivos’s reputation.




                                                7
Case 1:20-cv-01634-SKC Document 1 Filed 06/05/20 USDC Colorado Page 8 of 10




         51.      Defendant’s interference has damaged Vivos in an amount to be determined at

trial.

                                             COUNT 4

                                       Declaratory Judgment

         52.      Vivos realleges and incorporates all prior paragraphs of the Complaint as if

alleged herein.

         53.      Vivos did not make false or misleading statements of fact about Defendant or its

products at Benco conferences.

         54.      Vivos’s statements were not used in a commercial advertisement or promotion,

within the meaning on the Lanham Act.

         55.      Statements that Vivos made at Benco conferences did not deceive and were not

likely to deceive attendees in a material way.

         56.      Vivos’s statements were not made in interstate commerce.

         57.      Vivos’s statements did not cause and were not likely to cause competitive or

commercial injury to Defendant.

         58.      Vivos seeks a declaratory judgment pursuant to 28 U.S.C. § 2201 that Vivos did

not violate the Lanham Act through its acts at Benco conferences, as Defendant falsely alleges.

         59.      A declaration that Vivos did not violate the Lanham Act at the Benco conferences

will put to rest Defendant’s false allegations and threats to Vivos and others, including Benco.

                                      PRAYER FOR RELIEF

         WHEREFORE, Vivos demands judgment as follows:

               A. For an order enjoining Defendant from continuing to defame Vivos;




                                                  8
Case 1:20-cv-01634-SKC Document 1 Filed 06/05/20 USDC Colorado Page 9 of 10




        B. For an order enjoining Defendant from further interfering with Vivos’s business

            relationship and contracts with Benco;

        C. For an order finding in favor of Vivos on all counts asserted herein;

        D. For an order declaring that Vivos did not violate the Lanham Act as alleged by

            Defendant;

        E. For compensatory, statutory, and punitive damages in amounts to be determined

            by the Court and/or jury;

        F. For an order awarding Vivos its reasonable attorneys’ fees and expenses and costs

            of suit;

        G. For pre- and post-judgment interest on all amounts awarded; and

        H. For any other relief this Court deems just and proper.


                                  JURY TRIAL DEMAND

     Plaintiff demands a trial by jury on all claims so triable.




                                               9
Case 1:20-cv-01634-SKC Document 1 Filed 06/05/20 USDC Colorado Page 10 of 10




 Dated: June 5, 2020.

                                      Respectfully submitted,




                                     /s/ Michael A. Gehret
                                       Michael A. Gehret
                                       Armstrong Teasdale LLP
                                       257 East 200 South, Suite 350
                                       Salt Lake City, UT 84111
                                       Telephone: 801.638.8945
                                       Facsimile: 720.200.0679
                                       mgehret@atllp.com

                                      Alec P. Harris, CO Bar. No. 47547
                                      Armstrong Teasdale LLP
                                      4643 South Ulster Street, Suite 800
                                      Denver, CO 80237
                                      Telephone: 720.200.0676
                                      Facsimile: 720.200.0679
                                      aharris@armstrongteasdale.com

                                      Attorneys for Plaintiff Vivos Therapeutics, Inc.




                                     10
